116 Ga. App. 303 (1967)
157 S.E.2d 31
CALHOUN
v.
PATRICK.
42914.
Court of Appeals of Georgia.
Submitted July 10, 1967.
Decided September 12, 1967.
Romae L. Turner, for appellant.
John W. Rogers, for appellee.
BELL, Presiding Judge.
Appellant enumerated error on several grounds, but argued none of them. Thus they were abandoned. Ocmulgee Electric Membership Corp. v. Taylor & Sons, Inc., 115 Ga. App. 44 (5) (153 SE2d 666); Bass v. State, 115 Ga. App. 461 (3) (154 SE2d 770); Zappa v. Higgins, 116 Ga. App. 81 (3) (156 SE2d 521). Appellant did argue, but did not set forth in his enumeration, that the finding of the court, which heard the case without the intervention of a jury, was not authorized by the evidence. Under Sec. 14 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 29 as amended by Ga. L. 1965, pp. 240, 243; Code Ann. § 6-810), this court has no jurisdiction to consider grounds which though argued are not enumerated according to that section.
Judgment affirmed. Pannell and Whitman, JJ., concur.